Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00504-CR

                                         IN RE Donell WALKER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: July 31, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus complaining the trial court has refused to rule

on his pending pro se motions. Because relator did not provide this court with a sufficient record,

we deny the petition for writ of mandamus.

                                               DISCUSSION

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial

duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).


1
 This proceeding arises out of Cause No. 2016-CR-4546, styled The State of Texas v. Donell Walker, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Mary Roman and the Honorable Frank J. Castro
presiding.
                                                                                      04-19-00504-CR


       However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator has the burden to

provide the court of appeals with a record showing the motion at issue was properly filed, the trial

court was made aware of the motion, and the motion has not been ruled on by the trial court for an

unreasonable period of time. See In re Mendoza, 131 S.W.3d 167, 167-68 (Tex. App.—San

Antonio 2004, orig. proceeding).

       Here, relator did not provide this court with a file-stamped copy of his “Notice of Out of

Time Appeal for Illegal Sentence” or a file-stamped copy of a motion to compel. Nor did relator

provide this court with a copy of the trial court’s docket or any proof indicating the trial court is

aware of the motions or that the motions have awaited disposition for an unreasonable time. Id.

Because relator did not provide this court with a sufficient record, relator has not shown himself

entitled to mandamus relief. Accordingly, the petition for writ of mandamus is denied.

                                                  PER CURIAM

Do not publish




                                                -2-